                                            Case 4:17-cv-04426-JST Document 371 Filed 12/02/19 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        SYMANTEC CORPORATION,                              Case No. 17-cv-04426-JST
                                                          Plaintiff,
                                   8
                                                                                               ORDER DENYING MOTION TO
                                                   v.                                          AMEND SECOND ELECTION OF
                                   9
                                                                                               PRIOR ART
                                  10        ZSCALER, INC.,
                                                                                               Re: ECF No. 283
                                                          Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            Before the Court is Defendant Zscaler, Inc.’s motion for leave to amend its Second

                                  14   Election of Prior Art for asserted U.S. Patent No. 7,735,116 (“the ’116 patent”). ECF No. 283.

                                  15   The Court will deny the motion.

                                  16   I.       BACKGROUND

                                  17            The parties compete in the computer security software market. Plaintiff Symantec

                                  18   Corporation brought suit against Zscaler in December 2016, alleging infringement of seven of

                                  19   Symantec’s patents, including the ’116 patent. ECF No. 1. On August 31, 2017, Symantec

                                  20   provided in an interrogatory response that inventor William Gauvin conceived of the invention

                                  21   claimed in the ’116 patent “between approximately April 14, 2005, and March 24, 2006, when the

                                  22   patent application was filed” – an eleven-month range. ECF No. 288-2 at 10. On May 10, 2019,

                                  23   Gauvin clarified during his deposition that he had conceived of the invention by April 14, 2005.

                                  24   ECF No. 283-1 at 176.

                                  25            On January 12, 2018, Zscaler filed its first election of asserted prior art. Id. at 26. In it,

                                  26   Zscaler included six references anticipating the ’116 patent, two of which are relevant here: U.S.

                                  27   Patent Application Publication No. 2004/0054925 A1 by Etheridge et al., published March 18,

                                  28   2004 (“Etheridge”) and “WatchGuard® System Manager Fireware Configuration Guide v8.2,”
                                             Case 4:17-cv-04426-JST Document 371 Filed 12/02/19 Page 2 of 5




                                   1   published November 2005 (“WatchGuard”). Id. at 28-29. On January 11, 2019, Zscaler made its

                                   2   second election of prior art. Id. at 168. This time, Zscaler listed four references anticipating the

                                   3   ’116 patent – including WatchGuard but omitting Etheridge. Id. at 169-70.

                                   4            On June 14, 2019, counsel for Zscaler sent an email to counsel for Symantec, requesting

                                   5   permission to reelect Etheridge in place of WatchGuard in light of Gauvin’s May 10, 2019

                                   6   testimony indicating an April 14, 2005 conception date. ECF No. 288-7 at 2. Symantec’s counsel

                                   7   rejected that request, noting that Gauvin’s deposition testimony “merely confirmed the April 14,

                                   8   2005 conception date that Zscaler has known about for almost two years.” ECF No. 288-4 at 2.

                                   9            Zscaler now moves for leave to amend its second election of prior art. ECF No. 283.

                                  10   Symantec opposes the motion, ECF No. 288, and Zscaler has filed a reply, ECF No. 301.

                                  11   II.      LEGAL STANDARD

                                  12            Zscaler argues that the legal standard governing its motion is the same as that applicable to
Northern District of California
 United States District Court




                                  13   motions for amendment of invalidity contentions under the Patent Local Rules, requiring a

                                  14   showing of diligence and lack of prejudice. ECF No. 283 at 5. Meanwhile, Symantec contends

                                  15   that the Court should analyze this motion under the standard for extending time set by Federal

                                  16   Rule of Civil Procedure 6(b), which requires a showing of excusable neglect. ECF No. 288 at 6.

                                  17   Zscaler provides no response to this line of argument. See ECF No. 301.

                                  18            “Amendment of the Infringement Contentions or the Invalidity Contentions may be made

                                  19   only by order of the Court upon a timely showing of good cause.” Patent L.R. 3-6. “Non-

                                  20   exhaustive examples of circumstances that may, absent undue prejudice to the non-moving party,

                                  21   support a finding of good cause include: ‘(a) [a] claim construction by the Court different from

                                  22   that proposed by the party seeking amendment; (b) [r]ecent discovery of material, prior art despite

                                  23   earlier diligent search; [and] (c) [r]ecent discovery of nonpublic information about the Accused

                                  24   Instrumentality which was not discovered, despite diligent efforts, before the service of the

                                  25   Infringement Contentions.’“ Apple Inc. v. Samsung Elecs. Co. Ltd., No. 12-cv-0630-LHK-PSG,

                                  26   2013 WL 3246094, at *1 (N.D. Cal. June 26, 2013) (quoting Patent L.R. 3-6).

                                  27            In determining whether to grant leave to amend, the court first considers whether the

                                  28   moving party was diligent in amending its contentions. Many courts hold that only if that criterion
                                                                                          2
                                          Case 4:17-cv-04426-JST Document 371 Filed 12/02/19 Page 3 of 5




                                   1   is satisfied may the court then consider whether the non-moving party would suffer prejudice if

                                   2   the motion to amend were granted. See, e.g., Acer, Inc. v. Tech. Props. Ltd., Case No. 5:08-CV-

                                   3   00877 JF (HRL), 2010 WL 3618687, at *5 (N.D. Cal. Sept. 10, 2010). “If the court finds that the

                                   4   moving party was not diligent in amending its infringement contentions, there is no need to

                                   5   consider the question of prejudice to the non-moving party, although a court in its discretion may

                                   6   elect to do so.” Apple Inc. v. Samsung Elecs. Co., Ltd., No. 12-cv-00630 LHK, 2012 WL

                                   7   5632618, at *2 (N.D. Cal. Nov. 15, 2012).

                                   8          Under Federal Rule of Civil Procedure 6(b), “ (1) When an act . . . must be done within a

                                   9   specified time, the court may, for good cause, extend the time: . . . (B) on a motion made after the

                                  10   time has expired if the party failed to act because of excusable neglect.” Fed. R. Civ. P.

                                  11   6(b)(1)(B). “Excusable neglect” is assessed by balancing four factors: “(1) the danger of prejudice

                                  12   to the opposing party; (2) the length of the delay and its potential impact on the proceedings; (3)
Northern District of California
 United States District Court




                                  13   the reason for the delay; and (4) whether the movant acted in good faith.” In re Veritas Software

                                  14   Corp. Sec. Litig., 496 F.3d 962, 973 (9th Cir. 2007).

                                  15   III.   DISCUSSION

                                  16          As a preliminary matter, the Court need not decide whether Rule 6(b) applies to the instant

                                  17   motion. Under either of the legal standards proffered by the parties, it is Zscaler’s burden to show

                                  18   a good reason for waiting until now to seek leave to amend its prior art elections – whether to

                                  19   show diligence under Patent Local Rule 3-6 or excusable neglect under the Federal Rules. This

                                  20   Zscaler cannot do, for the simple reason that the Etheridge reference predates every iteration of the

                                  21   conception date ever asserted by Symantec.

                                  22          Zscaler has known that April 14, 2005 was the earliest possible conception date for the

                                  23   ’116 patent since at least August 31, 2017, when Symantec responded to interrogatories by noting

                                  24   that Gauvin conceived of the invention claimed in the patent “between approximately April 14,

                                  25   2005, and March 24, 2006, when the patent application was filed.” ECF No. 288-2 at 10. The fact

                                  26   that the possibility of a conception date later than April 2005 was left open by this response does

                                  27   not explain why Zscaler chose to drop the March 2004 Etheridge reference and maintain the

                                  28   November 2005 WatchGuard reference in its second election of prior art. The only answer
                                                                                         3
                                           Case 4:17-cv-04426-JST Document 371 Filed 12/02/19 Page 4 of 5




                                   1   Zscaler offers to this central question is that “[e]lecting prior art is a strategic decision that

                                   2   involves assessments of the relative strength of various prior-art references across several patents

                                   3   and claims,” and Zscaler “should not be expected to make those strategic decisions in the dark,

                                   4   based on attempts to ascertain the meaning of Symantec’s vague discovery response.” ECF No.

                                   5   301 at 4. But Symantec’s discovery response was not vague – while it provided for an eleven-

                                   6   month range of possible conception dates for the ’116 patent, that range was not indeterminate.

                                   7   Moreover, the April 14, 2005 conception date Gauvin eventually identified when deposed was

                                   8   consistent with that previously identified range.1

                                   9           The fact that the Etheridge reference predates both the entire earlier-identified range of

                                  10   dates listed in Symantec’s interrogatory responses and the later-provided date specified by Gauvin

                                  11   is determinative here. Zscaler has provided no compelling explanation as to why it chose to drop

                                  12   Etheridge from its second election of prior art in January 2019, only to then attempt to reassert that
Northern District of California
 United States District Court




                                  13   reference in June 2019. As Symantec rightly emphasizes, the intervening deposition of Gauvin

                                  14   provided Zscaler with no truly new information. The most plausible inference is that Zscaler is

                                  15   merely using that deposition as a post-hoc rationalization for a late-breaking strategic decision to

                                  16   attempt to bring the Etheridge reference back into the case. While the Court is sympathetic to the

                                  17   many strategic considerations inherent in complex patent litigation such as this, Zscaler’s attempt

                                  18

                                  19   1
                                         As Zscaler correctly points out, “[i]n general, courts in this district have held that the Patent
                                       Local Rules ‘require[ ] a patent holder to assert a specific date of conception, not a date range.’”
                                  20
                                       Finjan, Inc. v. Zscaler, Inc., No. 17CV06946JSTKAW, 2019 WL 1528422, at *1 (N.D. Cal. Apr.
                                  21   9, 2019) (quoting Harvatek Corp. v. Cree, Inc., Case No. 14-cv-5353-WHA, 2015 WL 4396379,
                                       at *2 (N.D. Cal. July 17, 2015)); see also Blue Spike, LLC v. Adobe Sys., Inc., Case No. 14-cv-
                                  22   1647-YGR (JSC), 2015 WL 335842, at *7 (N.D. Cal. Jan. 26, 2015) (“This rule requires a
                                       patentee to assert a particular date--not a start date, end date, or date range.”). Courts have applied
                                  23   this requirement to interrogatory responses in patent cases. E.g., OpenTV, Inc. v. Apple Inc., Case
                                       No. 15-cv-2008-EJD (NC), 2016 WL 3196643, at *2 (N.D. Cal. June 9, 2016) (striking conception
                                  24
                                       dates in interrogatory responses where the patentee failed to identify a specific conception date).
                                  25   Furthermore, “[a] patent holder's asserted priority and conception date is pivotal to the accused
                                       infringer's assessment of relevant prior art.” Id. (citing Taurus IP, LLC v. DaimlerChrysler Corp.,
                                  26   726 F.3d 1306, 1323 (Fed. Cir. 2013). Zscaler never moved to compel Symantec to select a
                                       specific date of conception. Moreover, as discussed above, the fact that Symantec identified a
                                  27   date range as opposed to a specific date could not reasonably have affected Zscaler’s prior art
                                  28   election in this case.

                                                                                            4
                                          Case 4:17-cv-04426-JST Document 371 Filed 12/02/19 Page 5 of 5




                                   1   to correct its apparent oversight by bringing the motion now before the Court must fail.

                                   2          Having found that Zscaler was not diligent in seeking leave to amend, the Court will not

                                   3   address whether Symantec would be prejudiced if leave to amend were granted.

                                   4                                            CONCLUSION

                                   5          For the reasons above, Zscaler’s motion to amend its second election of prior art is denied.

                                   6          IT IS SO ORDERED.

                                   7   Dated: December 2, 2019
                                                                                       ______________________________________
                                   8
                                                                                                     JON S. TIGAR
                                   9                                                           United States District Judge

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                  28
                                                                                        5
